DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 5-21 in the reply filed on 07/02/2021 is acknowledged.  The traversal is on the ground(s) that a search and examination on Group I would not constitute an undue burden on the Office.  This is not found persuasive because Group I is drawn to a polymeric film which is deemed useful for other products that are not mutually exclusive to packaging. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 5-9 and 18-21 are objected to because of the following informalities:  
In claims 5 and 18 the term “co-ex” appears to mean “co-extruded”, to avoid confusion the claims should recite “co-extruded”. In claims 5, 7, 18, and 19, the terms “OTR” and “FCR” appeal to mean oxygen transmission rate and flex-crack resistance, to avoid confusion the claims should recite “oxygen transmission rate” and “flex-crack resistance”. In claims 5 and 18, the term “BoPA” appears to mean biaxially oriented polyamide, to avoid confusion the claims should recite “biaxially oriented polyamide”.  Appropriate correction is required. Claims 2-6, 8-9, and 20-21 are objected to as being dependents from the independent claims 5 and 18. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5, 6, 8, 10, 13, 14, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ettridge et al. (US 10,549,510, hereinafter “Ettridge”).
In regard to claim 5, Ettridge discloses a flexible multilayer packaging film with high gas barrier properties (abstract). The packaging film is used to produce a flexible packaging structure that could be used for packaging food products (col. 1 lines 15-19). The examiner considers the food packaging to encompass a flexible bag. The packaging film comprises a sealant layer that is formed from LLDPE (col. 7 lines 10-14). The packaging film comprises a substrate that can be either PET or oriented polyamide (col. 5 lines 60-67). The applicant does not define OTR-reducing barrier layer, thus given the broadest reasonable interpretation of the term, the examiner considers a substrate of PET or polyamide to be an OTR-reducing barrier layer as it is known in the art that PET and polyamide are both barrier polymers. The packaging film comprises extruded EVOH (col. 6 lines 18-20). The applicant does not define FCR-improving layer within the specification, thus given the broadest reasonable interpretation of the term, the examiner 3/m2-day after 50 cycles of Gelbo Flex test [Table 1]. 
In regard to claim 6, Ettridge discloses that the oxygen transmission rate is not greater than 1.5 cm3/m2-day after 100 cycles of Gelbo Flex test [Table 1].
In regard to claim 8, Ettridge discloses that the flexible packaging material is made using solvent adhesion (cols. 8-9 lines 53-19). 
In regard to claim 10, Ettridge discloses a packaging flexible bag that is used for food packaging, home and person care packaging, pharmaceutical and medical packaging, non-food encapsulation, etc. (col. 1 lines 15-20). The flexible bag has an OTR of lower than 0.05 cm3/m2-day (col. 2 lines 50-56). 
In regard to claim 13, Ettridge discloses that the oxygen transmission rate is not greater than 1 cm3/m2-day after 50 cycles of Gelbo Flex test [Table 1].
In regard to claim 14, Ettridge discloses that the oxygen transmission rate is not greater than 1.5 cm3/m2-day after 100 cycles of Gelbo Flex test [Table 1].
In regard to claim 18, Ettridge discloses a flexible multilayer packaging film with high gas barrier properties (abstract). The packaging film comprises a sealant layer that is formed from LLDPE (col. 7 lines 10-14). The packaging film comprises a substrate that can be either PET or oriented polyamide (col. 5 lines 60-67). The applicant does not define OTR-reducing barrier layer, thus given the broadest reasonable interpretation of the term, the examiner considers a substrate of PET or polyamide to be an OTR-reducing barrier layer as it is known in the art that PET and polyamide are both barrier polymers. The packaging film comprises extruded EVOH (col. 6 lines 18-20). The applicant does not define FCR-improving layer within 
In regard to claim 20, Ettridge discloses that the flexible packaging material is made using solvent adhesion (cols. 8-9 lines 53-19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 11-12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ettridge et al. (US 10,549,510, hereinafter “Ettridge”).
In regard to claims 7 and 19, Ettridge discloses that the sealant layer has a thickness of about 10µm to about 150µm (col. 7 lines 10-15) and the support layer (OTR-reducing layer) can have a thickness of between 10 µm to 40 µm (col. 6 lines 7-12). 
Ettridge disclose that the EVOH layer (FCR-improving layer) has a thickness between 0.5 and 10µm (col. 5 lines 54-60). Ettridge is silent with the EVOH layer having a thickness greater than 10µm, however, such are considered to be merely choices of mechanical expedients 
In regard to claims 11-12, Ettridge discloses exposing the flexible packaging to a relative humidity of 50% (abstract). Ettridge is silent with regard to the flexible packaging being exposed to a relative humidity of at least 75% RH. It would have been obvious to one of ordinary skill in the art at the time of the invention to expose the packaging to a relative humidity of at least 75% RH motivated by the expectation of determining the water and oxygen transmission rates of the packaging at a higher humidity. 

Claims 9, 15-17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ettridge et al. (US 10,549,510, hereinafter “Ettridge”) in view of Falla et al. (US 5,508,051, hereinafter “Falla”).
In regard to claims 9 and 20, Ettridge discloses a flexible packaging bag that comprises encapsulation of a food product as previously disclosed. Ettridge is silent with regards to the packaging bag having a capacity from about 1 L to 400 gallons. 
In regard to claims 15-17, Ettridge discloses a flexible packaging bag that comprises encapsulation of a food product as previously disclosed. Ettridge is silent with regards to the food product being wine, beer, or water. 

Ettridge and Falla both disclose food packaging structures that enclose a food product. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the capacity of the bag about 1 liter to about 5 liters of flowable material as disclosed in Falla for the bag capacity of Ettridge motivated by the expectation of forming a packaging bag with appropriate storage space for the food product. 
	Falla discloses a pouch that is formed from a film structure (abstract). The pouch is filled with a flowable material such as wine, beer, or water (col. 12 lines 15-31). 
	Ettridge and Falla both disclose food packaging structures that enclose a food product. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a food product such as wine, beer, or water as disclosed in Falla for the food product of Ettridge motivated by the expectation of forming a flexible food packaging bag that encloses flowable food products. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782